DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant argues that the claims from Groups I and II are cancelled, and that claim 15, which was Group III, and new claims 16-24 are drawn to a method of forming a pressed powder composition.
Claims 15-24 will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 7/22/2020 and 6/25/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “further comprising forming the pressed powder composition such that the pressed powder composition comprises less than about 12% by weight of binding agents, wherein the binding agents are selected from a group consisting of fatty compounds, water, fatty acid salts, and glycols.”  The term “binding agent” is unclear in view of claim 1, which recites “at least one mineral coated with alkylsilane to form a powder-binder composition”, which would require the binder (and thus binding agent) to be the alkylsilane.  Based on the instant specification, it is believed that claim 17 is intended to be drawn to the inclusion of an additional element, and as such, it is suggested that Applicant amend the claim to remove the functional property of the species such that the claim reads “further comprising forming the pressed powder composition such that the pressed powder composition comprises less than about 12% by weight of fatty compounds, water, fatty acid salts, and glycols.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-20, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schlossman et al. (US 2016/0213578).
	Regarding claims 15, 19, 20, and 22, Schlossman et al. discloses a cosmetic composition having a substrate comprising metal oxide particles (see abstract).  Schlossman et al. discloses that two coatings were applied to the metal oxide powder, an inner coating of triethoxycaprylysilane (i.e. at least one mineral coated with alkysilane to form a powder-binder composition) and an outer coating of polyhydroxy stearic acid (see [0039]).  Schlossman et al. discloses that the metal oxide particles are dispersed in water and heated to a temperature in the range of about 50°C to about 80°C (i.e. without heating the powder-binder composition to a temperature of at least 100°C, see [0026]). Schlossman et al. discloses that the mixture was pressed with a conventional compact powder fabricating device at 250 psi (see [0051]). Schlossman et al. discloses that the powder with components of the composition treated with triethoxycaprylysilane and polyhydroxy stearic acid had a higher average number of drops indicating the highest impact resistance (see [0065]).
	Regarding claims 16 and 23, Schlossman et al. discloses that suitable solid dispersions include 50% to 90 by weight of particulate metal oxide (see [0036]).

	Regarding claim 18, Schlossman et al. discloses that suitable metal oxides include, titanium dioxide and iron oxide (see [0013]). Schlossman et al. discloses examples with mica, talc, titanium dioxide, and iron oxide (see Table 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schlossman et al. (US 2016/0213578) in view of Martin et al. (US 2005/0187128).
	The teachings of Schlossman et al. have been set forth above.  Schlossman et al. teaches an examples with 8.8% by weight of titanium oxide and iron oxide (see Table 2 and Table 5).
Schlossman et al. does not teach the pressed powder composition comprises at least about 11% of a combined weight percentage of minerals having substrates selected from titanium dioxide and iron oxide.
Martin et al. teaches a cosmetic composition in the form of a compact powder (see abstract).  Martin et al. teaches that the composition includes at least one pulverulent coloring material, which can be chosen from inorganic pigments, including 
Regarding claim 21, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.5% to 30% by weight of pigments, including iron oxide and titanium dioxide as taught by Martin et al. in the method of Schlossman et al.  One would be motivated to do so with a reasonable expectation of success as Martin et al. teaches similar compact powder formulations, and teaches that inorganic pigments can be present from 0.5% to 30% by weight and specifically teaches an example with ~14% by weight of iron oxides and titanium dioxide.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the from 0.5% to 30% by weight overlap on the instantly claimed range of “at least about 11%”.

Claim 15-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schlossman et al. (US 2016/0213578) in view of Sako (US 2005/0074474).
	The teachings of Schlossman et al. have been set forth above.
Schlossman et al. does not teach that the mica is a synthetic mica.

Regarding claim 24, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a synethic mica, such as synthetic fluorphlogopite as taught by Sako in the method of Schlossman et al.  One would be motivated to do so with a reasonable expectation of success as Sako teaches a similar powder cosmetic composition, and teaches that synthetic fluorphlogopite can be successfully utilized. The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611